Malone Jr., J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s applications for accidental disability and performance of duty disability retirement benefits.
In 2002, petitioner applied for accidental disability and performance of duty disability retirement benefits arising out of various incidents that occurred while he was working as a police officer. After the New York State and Local Police and Fire Retirement System initially disapproved his applications, *1367petitioner requested a hearing and redetermination. Following the hearing, a Hearing Officer concluded that he could not overturn the Retirement System’s decisions because each was founded upon a “reasonable basis.” Upon review, respondent acknowledged that the Hearing Officer applied an incorrect legal standard in reaching his determination (see Retirement and Social Security Law § 74 [d]), but nonetheless summarily denied petitioner’s applications. This CPLR article 78 proceeding ensued.
The Attorney General concedes that petitioner’s initial contention — that respondent’s decision is insufficiently detailed to permit intelligent review — has merit. Based on our review of the record, we agree. Specifically, although conflicting evidence as to the cause of petitioner’s disability* was presented, the record lacks any indication that the Hearing Officer, or respondent in upholding the Hearing Officer’s determination, performed any analysis with respect thereto. Accordingly, the matter must be remitted so respondent can render a determination that is sufficient for our review (see Matter of Lasher v McCall, 304 AD2d 1016 [2003]; Matter of Palmer v McCall, 288 AD2d 680 [2001]). In light of this holding, we do not reach petitioner’s remaining claims.
Mercure, J.P., Peters, Stein and McCarthy, JJ., concur. Adjudged that the determination is annulled, without costs, and matter remitted to respondent for further proceedings not inconsistent with this Court’s decision.

 The Retirement System conceded that petitioner was permanently incapacitated from the performance of his duties.